DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 3/30/2022, is acknowledged. Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires each of the plurality of fiber strips to have a rectangular cross section. It is not clear if each linear strip has a rectangular cross section or each plurality of linear strips has a rectangular cross section. 
Claim 1 requires a first successive layer “formed with” the fiber strips. It is not clear if the layer and strips are to be formed at the same time or if the claim requires the layer and strips be attached. 
Claim 1 requires the fiber strips be “laid out in said first successive layer” so as to be “interspersed from said plurality of separate linear fiber strips in said two-dimensional base layer.” It is not clear what is being claimed. 
Claim 3, The addition of the word "type" extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  See MPEP 2173.05(b).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2015/157175 to Soni or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/157175 to Soni in view of USPN 4,773,952 to Wesley and/or USPN 6,666,310 to Berreth.

Claim 1, Soni discloses a form for a component comprising: a plurality of separate linear fiber strips, each of said plurality of linear fiber strips having a rectangular cross section with a width and a thickness being composed of reinforcement fibers, said reinforcement fibers being glass fibers, aramid fibers, carbon fibers, or a combination thereof, said plurality of linear fiber strips laid out in a two-dimensional base layer that defines a shape of the form; and a first successive layer formed with said plurality of separate linear fiber strips in contact with said two-dimensional base layer, said plurality of separate linear fiber strips laid out in said first successive layer so as to be interspersed from said plurality of separate linear fiber strips in said two-dimensional base layer (see entire document including [0019], [0022], [0026], [0033]-[0037], [0040], [0052] and [0056]). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Claim 2, the form can further comprise one to eighteen additional successive layers placed on said first successive layer, where the plurality of said separate linear fiber strips are interspersed in said one to eighteen additional layers ([0040] and [0056]).
Claim 3, said two-dimensional base layer, said first successive layer, and each of said one to eighteen additional successive layers can have a mixture of commingled fiber strips and strips made up of a single fiber type, or different fiber types [0040].
Claim 4, the reinforcement fibers can be exclusively only the glass fibers in at least one of said two-dimensional base layer or said first successive layer [0026].
Claim 5, the reinforcement fibers can be exclusively only the carbon fibers in at least one of said two-dimensional base layer or said first successive layer [0026].
Claim 6, Soni does not appear to specifically mention said plurality of separate linear fiber strips in said first successive layer being angularly displaced relative to said plurality of separate linear fiber strips in said two-dimensional base layer but Wesley and Berreth disclose that it is known in the art to angularly displace fibers in adjacent layers to provide good biaxial strength (see entire documents including column 6, lines 47-61 of Wesley and column 9, lines 26-40 of Berreth). Therefore, it would have been obvious to one having ordinary skill in the art to angularly displace the fibers as claimed to provide good biaxial strength. 
Claim 7, the form is formed using selective comingled fiber bundle positioning (SCFBP), where the form is held together with a thermoplastic stitching [0038].
Claim 8, Soni does not appear to specifically mention recycled fibers but there is no evidence of a structural difference between recycled or virgin fibers. Plus, the examiner takes official notice that it is well-known in the art to construct fibers from recycled material. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibers from any suitable fibrous material, such as virgin or recycled, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789